Mayo, J.
Where testimony is taken by commission, all objections -to the interrogatories, such as that they are leading, irrelevant, inadmissible under the pleadings, should be specially reserved by the opposite party before the commission is sent off and the expense of taking incurred. Where defendant waived service of the interrogatories, reserving all legal objections to the interrogato'ries and evidence when taken, he cannot on the trial object to one of the interrogatories, on the ground that it is leading. 9 An. 24; 2 An. 309.
2. Accounts composed of several items of less than $500 may be proved by one witness, though the total amount exceeds that sum. 19 An. 71; 28 An. 144.